Exhibit 10.33

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of January 12, 2007 by and between BANK OF THE WEST (the “Bank”) and
ALPHATEC SPINE, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of January 24, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Deletion of Letter of Credit Sub-Facility. The Letter of Credit Sub-Facility
which was added to the Agreement as Section 2.7 in that certain Third Amendment
dated June 27, 2006 is hereby deleted in its entirety and all availability is
hereby rescinded.

 

2. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

3. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     ALPHATEC SPINE, INC. BY:  

/s/ Kris Ilkov

    BY:  

/s/ Steven M. Yasbek

NAME:   Kris Ilkov, Vice President     NAME:  

Steven Yasbek, Vice President and

Chief Financial Officer

      ADDRESS:      

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

 

-2-